Citation Nr: 0910097	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hallux 
rigidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1975 to April 1981 with subsequent military reserve 
and national guard service until November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 11, 2008, 
which vacated an October 2006 Board decision and remanded the 
case for additional development.  The issue initially arose 
from a December 2002 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2005, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2008 order the Court found the Board relied on an 
inadequate medical opinion in the October 2006 denial of the 
Veteran's claim.  It was specifically noted that the findings 
of a March 2006 VA medical examination was inadequate because 
the examiner limited the opinion to whether the foot disorder 
was diagnosed or aggravated during service.  The Court also 
noted that the opinion lacked all but the most cursory 
rationale for its conclusion.  Therefore, additional 
development is required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in August 2002 and February 2005.  She 
was notified that VCAA notice applied to all elements of the 
claim in a June 2006 supplemental statement of the case.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  VA General Counsel 
Precedent Opinion has held that service connection may be 
granted for disease, but not defects, which are congenital, 
developmental, or familial in origin when the evidence 
establishes the disorder was incurred in or aggravated by 
active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2008).  Service connection for a 
person on inactive duty for training is permitted only for 
injuries, not diseases, incurred or aggravated in line of 
duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In this case, service treatment records show that upon 
enlistment examination in September 1975 the Veteran's feet 
were normal.  An October 1975 report noted she was in her 
second week of basic training and that she complained of left 
ankle pain.  The examiner noted range of motion was within 
normal limits and that there was no evidence of effusion.  No 
diagnosis was provided, but the treatment plan included an 
elastic bandage.  A November 1975 report noted the Veteran 
was in her sixth week of training and that she had complained 
of left ankle pain following a practice run.  The examiner 
noted she might have some slight swelling to the lateral 
aspect of the ankle.  It was the examiner's assessment that 
the Veteran was worried about her training test the next day.  
The treatment plan included an elastic bandage.  An annual 
physical examination performed in May 1980 noted no 
abnormality of the feet/ankles.  In an accompanying Report of 
Medical History, the Veteran denied any foot problems.  In a 
March 1981 report of medical history the Veteran denied any 
foot trouble, but noted a history of other medical problems 
including swollen or painful joints and broken bones.  No 
additional comments were provided as to any orthopedic 
disorders.  The Veteran's March 1981 separation examination 
revealed a normal clinical evaluation of the feet.  

On VA medical examinations performed in August 1981 and in 
September 1984, the Veteran made no mention of problems with 
her feet.  No findings regarding the feet were recorded.  

Private medical correspondence dated in April 1985 from Dr. 
A.G.L. noted the Veteran reported a five month history of 
right foot pain and a lengthy history of forefoot pain which 
was apparently related to wearing high heals and on a 
subsequent occasion to wearing ballet shoes during some sort 
of a musical performance.  Treatment to date had been 
nonsteroidal anti-inflammatory medication which had resulted 
in some symptom relief, but unacceptable side effects for 
her.  X-rays revealed some marginal osteophyte formation 
about the metatarsal head and neck.  The physician's 
impression was early hallux rigidus.  Subsequent 
correspondence in April 1985 noted the Veteran had tried to 
go through with her reserve training without hiking, but was 
unsuccessful and had a great deal of swelling in the area of 
her metatarsophalangeal joint.  

In correspondence dated in November 1985 Dr. W.H.R. noted the 
veteran had been seen in April 1985 complaining of discomfort 
in her feet and reported a history of having strained them 
several months earlier.  It was noted she appeared to have 
periostitis of a chronic nature.  In a separate November 1985 
statement Dr. J.B.V. noted the Veteran had osteoarthritis of 
the metatarsal phalangeal joint of the right great toe.  It 
was noted the physician had recommended the Veteran avoid 
certain exercise, particularly distance running.  In a March 
1986 statement Dr. D.R.L. recommended light duty for the 
Veteran at summer camp due to foot problems.

Military reserve and national guard service medical records 
include an April 1985 private medical statement from Dr. 
A.G.L. noting that the Veteran was receiving care for right 
foot pain and was unable to perform prolonged standing, 
walking, or marching until further notice.  In a November 
1985 report of medical history the Veteran noted problems 
including foot trouble.  She reported she had foot injuries 
in 1984 that resulted in arthritis in both first metatarsal 
joints.  The examiner's comments noted foot pain from 
excessive use over the past two years and possible hallux 
rigidus.  A November 1985 examination revealed markedly 
symptomatic feet.  Notations dated in September 1986 show the 
Veteran's feet were painful even with orthotics.  The 
examiner found the Veteran was not medically qualified for 
retention.  Service department records show the veteran was 
discharged as medically unfit for retention in November 1986.  

Private medical records dated in August 1998 included 
diagnoses of plantar fasciitis secondary to excessive 
pronation and forefoot varus, hallux limitus to the left 
first metatarsophalangeal joint, and degenerative arthritis 
to the left third distal interphalangeal joint.  In an August 
2001 report of medical history the Veteran stated she had 
been using full orthotics for 15 years and that she had 
incurred several breaks to her toes and ankles.  In an August 
2001 report M.L.C., D.P.M., noted diagnoses of right hallux 
valgus and bilateral plantar fasciitis with resultant 
tendonitis and bursitis of the right extremity.  The 
treatment plan included Achilles and hamstring stretches and 
it was suggested these be performed before and after running.  

On VA examination in December 2002 the Veteran reported that 
she was treated for foot and ankle pain, swelling, stiffness, 
and tendinitis many times while in service.  She stated 
treatment usually consisted of medication and an elastic 
bandage.  She noted that during training she had been 
required to run one to two miles in combat boots.  She 
reported that after service she received treatment from Dr. 
L., a private podiatrist, from 1986 to 1998 who told her she 
had a ligament problem and advised her not to jog.  She 
stated that she had stopped working as an organist 15 years 
earlier because it required too much foot work and caused 
significant pain and that she could not run or jog with her 
spouse.  The examiner noted diagnoses including hallux 
limitus, hallux valgus, callosities of the feet, plantar 
fasciitis, and hammertoes.  

In her December 2003 notice of disagreement the Veteran 
reported that problems with her feet did not begin until 1975 
when she was required to run in ill-fitting combat boots.  
She stated that at the time she was treated for a left 
Achilles problem her feet had also been swollen and that she 
underwent several weeks of hydrotherapy.  She asserted that 
by 1976 at her active duty station she had been told she 
would have to bear the pain and that no one would document 
the problem for her records.  She also stated, in essence, 
that she and her present podiatrist had been unable to obtain 
the records from Dr. L. which she claimed would substantiate 
her claim.  

At her personal hearing in October 2005 the Veteran testified 
that she began having problems with her feet during the 
second week of basic training and that her feet and ankles 
had been swollen and discolored.  She stated that she 
underwent several weeks of physical therapy, but that her 
training graduation was not delayed.  She reiterated her 
claim that she had been unable to obtain treatment during 
active service.  She also reported that during reserve 
service her duties included a lot of rehearing, drilling, 
ceremonies, and marching in parades.  The Veteran's spouse 
testified that he had been a training officer for the Armed 
Forces School of Music until April 1981 and that there were 
constant problems with men and women running in combat boots.  
He recalled that the Veteran had gone to the base dispensary 
with ankle swelling and foot problems.  

In October 2005, the Veteran submitted copies of a 1975 date 
book in support of her claim.  Notations in the months of 
October and November 1975 indicate she reported to sick call 
and for physical therapy and that on November 24th she 
reported to sick call for "feet followup."  

In correspondence dated in October 2005 the Veteran's private 
podiatrist, M.L.C., D.P.M., noted diagnoses of severe 
pronation with hallux valgus and hallux limitus of the first 
metatarsophalangeal joint, a history of plantar fasciitis, 
and hammertoe deformities.  It was noted that she had been 
asked to review a portion of the Veteran's service medical 
records documenting treatment for a left ankle problem in 
October and November 1975.  Dr. M.L.C. noted that, even 
though the records did not show the mechanics present at the 
time of that treatment, abnormal pronation was a cause of 
chronic, recurrent tendonitis.  Other records reviewed 
included reports dated in September and November 1985 and 
medical correspondence dated in April 1985, November 1985, 
and March 1986.  Dr. M.L.C. stated that after reviewing this 
information it was her opinion that the Veteran had a genetic 
condition that was aggravated and worsened by military 
service with the amount of time on her feet causing 
progressive bunion and hammertoe deformities.  It was also 
noted that records showed a progression of damage through the 
years with the initial injuries occurring in October 1975.

On VA examination in March 2006 the Veteran reported that 
during basic training in 1975 she developed pain and swelling 
in the ankles, feet, and toes after running in combat boots.  
The examiner noted a diagnosis of hallux valgus deformity of 
the feet with bunions.  It was noted that the Veteran's 
claims file was reviewed and that there was no evidence she 
had bilateral hallux valgus or hallux rigidus that existed 
prior to service or was incurred or aggravated during 
service.  It was the examiner's opinion that this condition 
developed after her discharge from military service.

In light of the July 2008 Court order, the Board finds an 
additional medical examination is required prior to appellate 
review.  It is also significant to note that in a November 
1985 report of medical history the Veteran stated she 
sustained injuries to the feet in 1984.  In an August 2001 
report of medical history she stated she had incurred several 
breaks to her toes and ankles.  Records also show that in 
September 2002 the Veteran's private podiatrist from May 1985 
to December 1998, D.L., D.P.M, reported he had transferred 
her records to M.L.C., D.P.M.  In August 2002, Dr. M.L.C. 
provided copies of treatment records dated from August 2001 
to December 2002, but did not submit copies of the treatment 
records from Dr. D.L.  Therefore, further development should 
also be taken to obtain additional information and treatment 
records as to the Veteran's reported foot injuries in 1984 
and/or her report of several breaks to the toes and ankles.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated her pertinent to the issue on 
appeal.  She should be specifically 
requested to provide or provide 
appropriate authorization for VA to 
obtain copies of her records of 
treatment by Dr. D.L. and to provide 
information concerning her injuries to 
the feet in 1984 and the several breaks 
to her toes and ankles.  

After she has signed the appropriate 
releases, records should be obtained 
and associated with the claims folder.  
All attempts to procure records should 
be documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and her representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review.

2.  Thereafter, the Veteran should be 
scheduled for a VA examination, by an 
appropriate physician familiar with 
bone disease/disorders, for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that her 
bilateral hallux rigidus either 
developed or was aggravated as a result 
of military service.  The physician 
should elicit a complete history from 
the Veteran as to the specific injuries 
to her feet in 1984 and the several 
breaks to her toes and ankles.  The 
physician must also address the 
following questions:

(a) Did the Veteran's currently 
diagnosed bilateral hallux rigidus 
exist prior to her period of service 
from October 1975 to April 1981?  In 
answering this question, the physician 
is asked to identify whether any 
preexisting congenital, developmental, 
or familial disorder was a disease 
rather than a defect and to reconcile 
any opinion provided with the October 
2005 opinion of Dr. M.L.C. which found 
that the Veteran had a genetic 
condition that was aggravated and 
worsened by military service with 
initial injuries occurring in October 
1975.

(b) If bilateral hallux rigidus 
preexisted the Veteran's period of 
service, did the disorder increase in 
disability during service?  In 
answering this question, the physician 
is asked to specify whether the Veteran 
sustained temporary or intermittent 
symptoms; or whether there was a 
permanent worsening of the underlying 
pathology of the disorder, resulting in 
any current disability.

(c) If bilateral hallux rigidus 
increased in disability during service, 
was that increase due to the natural 
progression of the disorder?

(d) If the physician finds that 
bilateral hallux rigidus did not exist 
prior to the Veteran's period of 
service, is it at least as likely as 
not that such a disorder had its onset 
during service; or, was it caused by 
any incident that occurred during 
service?  In answering these questions, 
the physician is asked to identify the 
onset of any injury or disease during 
the Veteran's period of active service 
October 1975 to April 1981, any injury 
or disease during a period of ACTURA, 
or of an injury during INACDUTRA.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided in support of any 
opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and her representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




